In re MacLaff Inc. et ah; Abnar Inc.; Wilburn, Terry d/b/a Cat Enterprises; University Patnership; Wilburn Enterprises LLC; Ambassador Partnership;— Plaintiff(s); Applying for Writ of Certiora-ri and/or Review, Parish of Lafayette, 15th Judicial District Court Div. L, No. 2003-1039; to the Court of Appeal, Third Circuit, No. 07-1182.
Granted. There exist genuine issues of material fact that require a trial on the merits. The decisions of the court of appeal and the trial court are vacated. The *1081case is remanded to the trial court for further proceedings.